DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/943,063 filed on 07/30/2020. Amendment filed on 7/15/2020 has been acknowledged. Claims 1-15 are originally filed, and claims 1, 3-15 are currently pending and have been considered below. Claim 2 has been cancelled.  Claims 1, 3-15 have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 6,347,271 B1) in view of Kaltenbach et al. (US 8,960,033 B2)(hereinafter “Kaltenbach”) and further in view of Hayakawa et al. (US 4,896,561).
Regarding claim 1 Showalter discloses a transfer case (fig. 2) comprising: 

a transfer case portion (16) having a transfer case portion input (62), 
a first transfer case portion output (70), 
a second transfer case portion output 10(184), and 
a power transfer mechanism (has no character numeral, see the annotated fig. A below), 
the first transfer case portion output (70) being drivingly coupled to the transfer case input portion (62), 
the power transfer mechanism drivingly coupling the second transfer case portion output (184) to the first transfer case output portion (70);

    PNG
    media_image1.png
    709
    630
    media_image1.png
    Greyscale

Figure A: Annotated fig. 2 of Showalter
Showalter discloses all the elements of the invention as described above, but fails to disclose an electric propulsion motor having a rotor that is rotatable about an axis; 5an input shaft received through the transmission mount and the rotor, the input shaft being rotatable about axis and adapted to be rotatably coupled to an output shaft of a transmission; and a 
Kaltenbach discloses a transmission (1.1) wherein 
an electric propulsion motor (EM) having a rotor (25) that is rotatable about an axis (axis of motor) ; and 
a transmission portion (2.1) having 
a first coupling (e.g. B, C) which is 15selectively operable for drivingly connecting the input shaft (e.g. 23) to the transfer case portion input (e.g. GE1), and 
a second coupling (e.g. A, SK) that is selectively operable for drivingly connecting the rotor (25) to the transfer case portion input (e.g. GE1).
However, Kaltenbach fails to disclose the first and second coupling being disposed along the axis between the electric propulsion motor and the transfer case portion input, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to rearrange the first coupling (e.g. B, C) to the transfer portion input (GE1), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. (MPEP 2144.04)

Hayakawa disclose a transmission mechanism (fig. 2) wherein an input shaft (12) received through the transmission mount (has no element numeral) and configured to be rotatably coupled to an output shaft (e.g. 32, 42) of a transmission (10) so that the output shaft of the torque converter constitutes an input shaft for the override mechanism and therefore, the transmission has a compact design and less expensive to manufacture. (see col 3, line 5-7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Showalter by adding an input shaft received through the transmission mount as taught by Hayakawa so that the output shaft of the torque converter constitutes an input shaft for the override mechanism and therefore, the transmission has a compact design and less expensive to manufacture. (see col 3, line 5-7)
As modified, the transfer case would have an input shaft received through the transmission mount and the rotor, input shaft being rotatable about the axis and adapted to be rotatably coupled to an output shaft of a transmission.
Claims 2-5, 11-13 are related to the details of transmission and Kaltenbach reference was used to disclose those details and claims are combined together under one motivational statement. 
Regarding claim 2, Kaltenbach discloses the rotor (e.g. 25 of Kaltenbach) is 20disposed concentrically about the input shaft (e.g. 23 of Kaltenbach).
Regarding claim 3,   Kaltenbach discloses the transmission wherein the transmission portion (e.g. 2.1 of Kaltenbach) comprises a first reduction gear set (e.g. 8, G5 and 9, G6 of Kaltenbach) having a plurality of gears (e.g. 17, 12, 18, and 13of Kaltenbach, see fig. 21 for the 
Regarding claim 4, Kaltenbach discloses the transmission, wherein the transmission portion (2.1) further comprises a second reduction gear set (e.g. 6, G3 and 7, G4 of Kaltenbach) and a third 30coupling (e.g. D. SW, E, F of Kaltenbach) that selectively drivingly couples the rotor (e.g. 25 of Kaltenbach) to the transfer case portion input (e.g. GE1 of Kaltenbach) through the second reduction gear set.
Regarding claim 5, Kaltenbach discloses the transmission, wherein the second reduction gear set (e.g. 6, G3 and 7, G4 of Kaltenbach) has a plurality of gears (e.g. 12, 15, 16, 13, 19 of Kaltenbach, see fig. 21 for gear numeral) and wherein the third coupling (e.g. D. SW, E, F of Kaltenbach) is configured to selectively rotationally couple two of the gears of the second reduction gear set to one another.
Regarding claim 11, Kaltenbach discloses the transmission, wherein the rotor (25 of Kaltenbach ) is disposed concentrically about the input shaft (23 of Kaltenbach), wherein the transmission portion (2.1 of Kaltenbach) comprises a first reduction gear set (e.g. 8,G5 and 9, G6 of Kaltenbach) having a plurality of gears 10(e.g. 17, 12, 18, 13 of Kaltenbach, see fig. 21 for gear numeral) and wherein the second coupling (A of Kaltenbach) is configured to selectively rotationally couple two of the gears of the first reduction gear set to one another, and wherein the transfer case portion (16) includes a multi-speed transmission assembly (80) that drivingly connects the transfer case portion input (62) with the first transfer case portion output 15(70).
 Regarding claim 12, Kaltenbach discloses transmission, wherein the transmission portion (2.1 of Kaltenbach) further comprises a second reduction gear set (e.g. 6, G3 and 7, G4of Kaltenbach) and a third coupling (e.g. D, SW, E, F of Kaltenbach) that selectively drivingly 
Regarding claim 13, Kaltenbach discloses transmission, wherein the second reduction gear set (e.g. 6, G3 and 7, G4 of Kaltenbach) has a plurality of gears (e.g. 12, 15, 16, 19 of Kaltenbach, see fig. 21 for gear numeral) and wherein the third coupling (e.g. D, SW, E, F of Kaltenbach) is configured to selectively rotationally couple two of the gears 25of the second reduction gear set to one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Showalter by adding the transmission as taught by Kaltenach so that the transmission has a particularly compact axially constructive length despite a large number of shiftable gear steps and less expensive to manufacture. (see col 3, line 10-12)
As modified, the transfer case would have an electric propulsion motor having a rotor; and a transmission portion having a first coupling, which is 15selectively operable for drivingly connecting the input shaft to the transfer case portion input, and a second coupling that is selectively operable for drivingly connecting the rotor to the transfer case portion input.
Regarding claim 6, Showalter discloses the transfer case as modified according to Claim 1, wherein the transfer case portion (16) includes a multi-speed transmission assembly (e.g. 80, for the transfer case not for the transmission portion) that drivingly connects the transfer case portion input (62) with the first transfer case portion output (70). 
Regarding claim 7 and 8, Showalter discloses the transfer case as modified according to claim 6, wherein the multi-speed transmission assembly (80, see col 4, line 9-30) comprises 
a sun gear (82), which is rotationally coupled to the transfer case portion input (62), 
a ring gear (90), 

a planet carrier (100), which journally supports the planet gears (96), and 
a clutch sleeve (104) that is non-rotatably but axially slidably coupled to the first transfer case portion output (62), the clutch sleeve (104) being movable between a first position (see col 4, line 57-67, col 5, 1-2), in which the clutch sleeve (104) is rotatably coupled to one of the sun gear (82) and the planet carrier (100) and 20is not rotatably coupled to the other one of the sun gear (82) and the planet carrier (100), and a second position (see col 5, line 2-9) in which the clutch sleeve (104) is rotatably coupled to the other one of the sun gear (82) and the planet carrier (100) (see col 4, line 4, line 31-43) and 
wherein the clutch sleeve (104) 25is not rotatably coupled to the one of the sun gear (82) and the planet carrier (100) when the clutch sleeve (104) is in the second position.
Regarding claim 9,  Showalter discloses the transfer case as modified according to  Claim 1, wherein the power transfer mechanism comprises a first sprocket (204), a second sprocket (212), 30which is rotationally coupled to the second transfer case portion output (184), a chain (208) disposed about and engaging the first and second sprockets (202), a mode clutch (150, col 5, line 10-19) that selectively couples the first sprocket (204) to the first transfer case output portion (70, see col 6, line 14-24).
Regarding claim 14,  Showalter discloses the transfer case as modified according to claim 11, wherein the multi-speed transmission assembly (80, for the transfer case not for the transmission) comprises a sun gear (82), which is rotationally coupled to the transfer case portion input (62), a ring gear (90), a plurality of planet gears (96), which are meshingly engaged with the sun gear (82) and 5the ring gear (90), a planet carrier (100), which journally supports the planet gears (see col 4, line 10-30), and a clutch sleeve (104) that is non-rotatably 
Regarding claim 15, Showalter discloses the transfer case as modified according to Claim 14, wherein the clutch sleeve 15(104) is not rotatably coupled to the one of the sun gear (82) and the planet carrier (100) when the clutch sleeve is in the second position. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 6,347,271 B1) in view of Kaltenbach et al. (US 8,960,033 B2)(hereinafter “Kaltenbach”) and further in view of Hayakawa et al. (US 4,896,561) as set forth in the rejection of claim 1 and further in view of Young et al. (US 6,279,713 B1).
Regarding claim 10, Showalter discloses  all the elements of the invention of the transfer case as modified according Claim 1, but fails to disclose  a park brake having a brake disk , which is rotationally coupled to the first transfer case portion output, and a park pawl that is selectively engaged to 5the brake disk.
Young discloses a parking mechanism (fig. 1) wherein a park brake (10) having a brake disk (16), which is rotationally coupled to the first transfer case portion output (14), and a park pawl (22) that is selectively engaged to 5the brake disk (16) so that gradually and smoothly and quiet releasing residual torque stored within the park gear can be achieved, therefore, the reliability of parking lock mechanism can be improved. (see abstract)

As modified, the transfer case would have a parking brake coupled to the first transfer case portion output.

Remarks and Response
Applicant's arguments filed July 15, 2020 have been fully considered including the claim objection, but are not persuasive. The reasons set forth below.

Response to Arguments
Regarding claim 1, applicant argues “Consequently, the combination of Showalter and Kaltenbach lacks an input shaft received through the transmission mount and the rotor. This is not persuasive as Hayakawa reference has been used to address this limitation. Please see the rejection of claim 1.
As such the examiner respectfully disagrees. 
Applicant argues “Moreover, the combination of Showalter and Kaltenbach lacks a transmission portion having first and second couplings (which are selectively operable for drivingly coupling the input shaft and the rotor, respectively, to the transfer case portion input and which are disposed along a rotational axis of the rotor between the electric motor and the transfer case portion input”. This is not persuasive. After rearranging the first and second coupling, those are now disposed along the rotational axis of the rotor between the electric motor and the transfer case portion. Please see the rejection of claim 1 for more clarification.
As such the examiner respectfully disagrees. 
 Applicant argues “ Claim 10 stands rejected under 35 U.S.C. §103 as being unpatentable over Showalter in view of Kaltenbach et al. and further in view of Hayakawa et al. (U.S. Pat. No. 4,896,561) and further in view of Young et al. (U.S. Pat. No. 6,279,713). This rejection is respectfully traversed. Applicant notes that Claim 10 depends from Claim 1. Applicant also submits that neither Hayakawa et al. and Young et al. cures any of the deficiencies that are noted above in the discussion of the rejection of Claim 1 under 35 U.S.C. §103”. This is not persuasive. The deficiencies are overcome by rearranging the parts. After rearranging the first and second coupling, those are now disposed along the rotational axis of the rotor between the electric motor and the transfer case portion. The Please see the rejection of claim 1 and 10 for more clarification
As such the examiner respectfully disagrees. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655